ORDER

PER CURIAM.
This is an appeal from a judgment in plaintiffs favor for injunctive and other relief for breach of restrictive covenants. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. Murphy v. Carron, 586 S.W.2d 30, 32 (Mo. banc 1976).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a written memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).
Plaintiffs motion for attorney’s fees on appeal is granted. Accordingly, we remand to the trial court with directions to determine a reasonable award of attorney’s fees for this appeal.